Citation Nr: 1512141	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  	10-45 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disorder, to include whether reconsideration is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include whether reconsideration is warranted.

3.  Entitlement to service connection for helicobacter pylori infection.

4.  Entitlement to an increased rating for a duodenal ulcer in excess of 10 percent.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to July 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The issues of entitlement to an increased rating for a duodenal ulcer and service connection for H. pylori infection and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, relevant service treatment records were not associated with the claims file at the time of the 2005 rating decision.  

2.  The Veteran has not been shown to currently have a cervical spine disorder that manifested in service or within one year thereafter or that is related to his military service.



CONCLUSIONS OF LAW

1.  The issues of entitlement to service connection for a cervical spine disorder and a psychiatric disorder are reconsidered.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a), (c) (2014).

2.  A cervical spine disorder was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reconsidered Claims

The Board notes that the issues of entitlement to service connection for a mental disorder and a cervical spine disorder were previously considered and denied by a rating decision issued in March 2005, in part, due to lack of evidence that the Veteran had either a neck injury or mental health symptoms in service.  The Veteran did not appeal this decision, or submit new and material evidence within one year.  The decision is thus final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103, 3.156(b) (2014).

Although a prior decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. "New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a). 

Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2). 

A review of the record reflects that service treatment records were considered in the December 2008 rating decision that showed both a car accident with scalp laceration and symptoms of depression during active service.  Although the VBMS system shows the Veteran's service treatment records were received in 2003 and thus should have been of record at the time of the March 2005 rating decision, resolving all doubt in favor of the Veteran, the Board finds that the records were not of record; there is no other logical conclusion.  Thus, the claims for a cervical spine disorder and a psychiatric disorder are reconsidered.

Duty to Notify and Assist

With respect to the claim for entitlement to service connection for a psychiatric disorder, because the claim is reconsidered and remanded for further development, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

Regarding the claim for a cervical spine disorder, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in November 2003 and August 2008 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in July 2004 and November 2008.  The November 2008 VA examination is determined to adequate for adjudication purposes, as it is based on a review of the relevant medical information and contains a reasoned rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Service connection for cervical spine

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. As arthritis is considered a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Generally, to establish service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a). 

Service treatment records document a laceration to the Veteran's scalp in February 1966.  The Veteran was involved in a motor vehicle accident in which he sustained a laceration to the scalp and an injury to his hand. Records show reference to an x-ray of the skull.  No record was found which showed complaint, treatment, or diagnosis of his cervical spine disability during service.  Upon discharge from service in July 1966, the Veteran did not report any neck or back pain.  The contemporaneous separation examination shows a normal clinical evaluation.

Post-service treatment records show that in February 1968, the Veteran reported low back pain.  In March 1972 and August 1975, the Veteran again reported low back pain.  The first notation of neck pain is in October 1994, when the Veteran was seen for complaints of neck pain.  He reported that he injured his neck in September 1994 when he "turned too quickly" and had experienced continued pain since that time.  He was diagnosed with slight cervical strain. 

An October 1995 evaluation form showed that the Veteran had an MRI of the neck which revealed a herniated disc.  The record notes the initial onset of the neck pain was in April 1995 when the Veteran was involved in a motor vehicle accident.  The Veteran also reported, as part of his past medical history, that he experienced low back pain in 1966 due to lifting.  No mention of prior cervical pain is noted.  In physical therapy records from 1996 through 1999, the Veteran complained of and received treatment for neck pain and stiffness.  In May 2000, the records showed the Veteran's neck was "better."  He was assessed as having low back pain.  The Veteran again complained of neck pain in October 2000. 

The Veteran underwent a VA examination in July 2004.  The Veteran reported that he experienced neck pain since service and stated that there was no specific injury to the neck.  An x-ray of the neck showed mild degenerative changes in the mid-cervical area.  A physical examination showed no specific tenderness and normal range of motion.  The examiner diagnosed mild cervical strain not related to military service.

In an April 2006 statement, the Veteran reported that, during service, he had been riding aboard an open-back truck during service on uneven terrain and was ejected from the vehicle when it hit a boulder.  He stated that he injured his head and neck as a result of this accident and was carried to the hospital wearing a collar on his neck.  He did not recall how long he was hospitalized but stated that he underwent surgery on his hand over the course of the next 11 months.  

An April 2006 letter was submitted from the Veteran's chiropractor.  The chiropractor opined that the Veteran's current neck disorders "can be related back to an old military injury in July of 1965."  The chiropractor based this opinion on the Veteran's description of the accident which included the following:  that the Veteran was "transported to an army hospital wearing a neck brace where an examination and x-rays of the neck were performed" and that the "neck pain was immediate following his gradual awakening in the army hospital."  As a rationale for this opinion, the chiropractor stated:

"The mechanism of injury is entirely consistent with the clinical presentation. There has been severe trauma to the discs and spine of the mid cervical region. This causes vertebrae to be misaligned, ligaments and muscles to be overstretched, nerves to be irritated and various soft tissues to be inflamed. Injuries of this nature and the body's response to them can go on for years and as one can now see, has developed into Spinal Stenosis of the cervical spine.

It is apparent that this injury was caused by a forceful and severe trauma which had its greatest impact on the neck, in which case this is the cause for his current condition of severe subluxation with subsequent spinal stenosis of the cervical spine.  With regards to the findings contained in this report, it is my professional opinion that [the Veteran] did receive injuries as a result of the truck ejection in 1965 while on active duty in the military."

The Veteran underwent a VA examination in November 2008.  The Veteran complained of pain, stiffness, weakness, fatigability, lack of endurance, and loss of motion in his cervical spine.  He contended that his condition was a result of his head injury received in 1966 as noted in the service treatment record.The examiner performed a physical examination of the Veteran and diagnosed degenerative disc disease of the cervical spine.  The examiner opined that the disorder was not due to active duty, to include the accident.  The examiner based the opinion on the absences of medical records regarding the cervical spine for 40 years, the lack of evidence of a significant cervical spine condition while on active duty, and that more likely etiologies for this Veteran included age, obesity, deconditioning, heredity, ethnicity, concomitant health issues, subsequent trauma and intercurrent injury, lifestyle choices and post-service occupation.

The Board finds that service connection for a cervical spine disorder is not warranted.  First, there is a current disability as medical records note diagnoses of degenerative joint disease and degenerative disc disease.  Second, there is an in-service incident, as the motor vehicle accident was noted.  The evidence shows, however, that no cervical spine condition was present at discharge.  The Veteran denied any such neck problems and the clinical examination was normal.  As further evidence of a lack of a disorder at discharge, the immediate post-service medical records in 1968, 1972, and 1975 note complaints of back pain, but not neck pain.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (noting that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  Thus, there is affirmative, contemporaneous evidence, both lay and medical, showing that the Veteran did not have a neck disability at the time of his separation from service.

Third, the Board further finds that the most probative evidence shows that a chronic cervical spine disability was not present for many years after service separation.  As noted, the Veteran first complained of neck pain in 1994, which he attributed to "turning too quickly" and a subsequent motor vehicle in 1995, after which he reported neck pain.  At no point in seeking treatment at that time do the records show the Veteran reporting an in-service neck injury or a history of neck pain.  

Although the Board has considered the Veteran's recent contentions that he has experienced neck problems since service, the Board finds such statements are not significantly credible.  The record shows that the Veteran specifically denied having or ever having had back trouble of any kind at service separation, he did not complain of neck pain in during treatment for his back, and he reported in 1994 that the neck pain had just begun.  All contentions otherwise began after the Veteran submitted a claim.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor).  The Board finds that the contemporaneous clinical records are entitled to greater probative weight than the remote recollections of the Veteran.  

The private chiropractor opinion is also not probative, as it was based upon an inaccurate portrayal of the accident during service - the records do not reflect such a severe injury to the neck, or any injury or complaints regarding the neck.  Therefore, the Board finds this opinion to have little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical opinion based on an inaccurate factual premise is not probative).    

Fourth, the Board finds the opinion of the November 2008 VA examiner that any current neck disorder is not related to service, to be highly probative.  The VA examiner's opinion is based on examination of the Veteran and a review of the record, and contains a reasoned rationale.  The examiner noted the lack of neck treatment for 40 years post service and other more likely etiology factors.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, service connection is not warranted.  The preponderance of the evidence is against the claim of service connection for a cervical spine disability. 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for a cervical spine disorder is denied.  


REMAND

With regard to his claim of service connection for a psychiatric disorder, a clarifying opinion is necessary.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Service treatment records indicate that the Veteran reported nervousness in June 1965.  A March 1966 record shows depression.  Upon discharge from service in June 1966, he complained of frequent trouble sleeping.  A VA opinion was issued in November 2008; however, the examiner did not discuss the Veteran's in-service symptoms of depression and nervousness and whether they constituted the onset of his depression.  Therefore, an addendum opinion is necessary.  

With regard to his claim of service connection for h. pylori, remand is required to provide an examination.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Medical records show symptoms related to an H. pylori infection in August 1999, where providers noted H. pylori rapid urease positive.  An esophagogastroduodenoscopy dated in November 2001 noted a 3 cm sliding hiatal hernia with incompetent LBS and short-segment Barrett's mucosa measuring approximately 3 cm without gross evidence of dysplasia.  There was no mention of H-pylori infection. The Veteran has cited research articles showing a relationship between the H. pylori infection and his service-connected duodenal ulcer.  Accordingly, an examination is required.  

Additionally, remand is necessary for an updated VA examination to determine the severity of his service-connected duodenal ulcer.  The Veteran last underwent a VA examination in September 2008.  VA must provide a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  The Veteran's complaints indicate a worsening of his ulcer since 2008.  Consequently, to ensure that the record reflects the current severity of the Veteran's service-connected ulcer, the Veteran should be provided a more contemporaneous VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, return the claims file to the 2008 VA examiner.  If that examiner is unavailable, an examination with a qualified examiner shall be afforded to the Veteran.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner must do the following:  1) provide all current psychiatric diagnoses; and 2) for each currently diagnosed psychiatric disorder, is it at least as likely as not (50 percent or more probability) related to his complaints of depression, nervousness, or trouble sleeping as reported in service? 

The examiner must specifically address the Veteran's current depression and subsequent bouts of depression since service and whether his current disorder constitutes a continuation of the in-service symptoms.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his H. pylori infection.  The entire claims must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding whether there has been a current diagnosis of H. pylori infection since the inception of this appeal.  Second, if there has been a diagnosis, the examiner must provide an opinion, whether the Veteran's H. pylori infection is at least as likely as not (50 percent or greater probability) caused or aggravated by military service.  Third, if there has been a diagnosis, the examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected ulcer disorder has caused or aggravated the H. pylori infection.  The examiner must discuss any medical literature submitted by the Veteran. 

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected ulcer disorder.  The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner should also indicate the current nature, extent, and manifestations of the Veteran's service-connected duodenal ulcer.  The examiner should state if the duodenal ulcer is mild, with recurring symptoms once or twice yearly; moderate, with recurring episodes of severe symptoms two or three times a year averaging ten days in duration, or with continuous moderate manifestations; moderately severe, with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year; or severe, causing pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Reasons should be given for all opinions.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


